Applicant's election with traverse of Group I in the reply filed on 11/22/21 is acknowledged.  The traversal is on the ground(s) that the claims, as amended, are link-ed by the silicone composition C1 which they allege is a special technical feature.  This is not found persuasive because as can be seen from the prior art rejection below, the composition C1 is not novel and/or unobvious over the prior art such that this is not considered to be a special technical feature.
The requirement is still deemed proper and is therefore made FINAL.

In view of the amendment, claims 1 to 4 and 15 are currently under consideration while claims 5 to 14 are withdrawn from consideration at this time.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The structures shown for these compounds are not legible, particularly the subscripts for the C and H atoms.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mine et al. in view of Avar or McGinniss.
	Mine et al. teach silicone compositions that contain a polyorganosiloxane having Si bonded (meth)acrylate groups, as can be seen in column 3, lines 24 to 38, a poly-
	In addition to the teachings in column 3 see columns 6, line 10, through column 9 which specifically teach the siloxane components in claim 1 as well as the requirement of claim 3.  
	Column 10, lines 36 and on, teach the photosensitizer, which promotes the free radical reaction of the acryl functional groups upon irradiation.  While Mine et al. include various thioxanthones (line 53) they fail to teach substituted ones as claimed (i.e. ones that meet formula (I) which requires at least one –OZ group).
	Avar teaches thioxanthone compounds that are used as photoinitiators.  This includes specific ones disclosed in Mine et al.  See for instance the compound (I) noting that “n” can be 0 (corresponding to thioxanthone found in Mine et al.) and “n” can be 1 while R1 can be methyl (in Example 9, corresponding to methylthioxanthone found in Mine et al.).  This also includes ones embraced by the formula (I) in claim 1, such as that prepared in Examples 11, 13, 16, 48 and 49.  From the teachings in Avar one having ordinary skill in the art would have expected these thioxanthone compounds to function in an equivalent or comparable manner as a photoinitiator, as found in column 4, lines 1 to 10, particularly for acrylate compounds, as found in the bottom of column 9.
	McGinniss teaches photopolymerizing acrylate compounds with a combination of thioxanthone compounds and specific naphthalene compounds.  See for instance the Description of the Prior Art as well as column 2, lines 45 and on. Among the compounds specifically disclosed are 2-chlorothioxanthone and 2-methylthioxanthone. Note, though, that the R1 and R2 groups can be –OH in the alternative to chloro or methyl such that 
	Thus one having ordinary skill in the art would have been motivated by the teach-ings in McGinniss or Avar to use a thioxanthone containing compound within the scope of formula (I) as claimed in the composition of Mine et al. with the expectation of obtain-ing useful and predictable results.  In this manner the instant claims are rendered obvious.
	For claim 2 note that such compounds are referenced in the McGinniss and Avar references above.
	For claim 4 note that the amounts of photoinitiator in the secondary references falls within this claimed amount.  
	For instance column 3, lines 47 and on, of McGinniss teaches from .5 to 4 wt% of the thioxanthone compound.  Selecting 2 wt% of 2-hydroxy thioxanthone (a compound that is obvious over McGinniss and within claimed formula (I) and a MW of 228) would result in .008 mole per 100 grams composition, which falls within the claimed range.
	Column 4, line 9, of Avar teaches a preferred range of from 1 to 5 wt%.  Using 2 wt% of the compound in Example 11 as the photoinitiator (having a MW of 256 and meeting claimed formula (I)) would result in .0078 mole per 100 grams composition, which falls within the claimed range.

	
The remaining references cited in the PTO-892 are cited as being of general interest.  See for instance paragraph 88 in Kadobayashi et al. which specifically refers to different thioxanthone compounds embraced by formula (I) as photosensitizers.  Vacek et al. also teach various thioxanthones as activators and sensitizers in photopoly-merization.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
1/18/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765